                                         Case 4:20-cv-05640-YGR Document 548 Filed 04/30/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     EPIC GAMES, INC.,                                 Case No. 4:20-cv-05640-YGR
                                   9                  Plaintiff,                           PRETRIAL ORDER NO. 8 RE:
                                                                                           ADMINISTRATIVE MOTION TO SEAL THE
                                  10            vs.                                        COURTROOM DURING PRESENTATION OF
                                                                                           CERTAIN CONFIDENTIAL MATERIAL AT
                                  11     APPLE INC.,                                       TRIAL
                                  12                  Defendant.
Northern District of California
 United States District Court




                                  13     AND RELATED COUNTERCLAIM                          Dkt. No. 515

                                  14

                                  15          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  16          The Court is in receipt of a Motion to Seal the Courtroom During Presentation of Certain

                                  17   Confidential Material at Trial, filed by Defendant Apple Inc. (Dkt. No. 515.) Apple requests that

                                  18   the courtroom be closed during discussions of its App Store’s profitability, as analyzed by Epic

                                  19   Games’ accounting expert, Ned S. Barnes. In addition to closing the courtroom for the entirety of

                                  20   Mr. Barnes’ testimony, Apple requests that the courtroom be closed for any fact or expert witness

                                  21   testimony “addressing the subject matter of Mr. Barnes’ opinions or the documents on which he

                                  22   relied” or “adopting or responding to Mr. Barnes’ opinions.” Apple also seeks to prevent Epic

                                  23   Games from mentioning the topic in its opening statements or in demonstratives.

                                  24          Apple seeks to justify these restrictions under a novel theory that investors might

                                  25   misinterpret the financial analysis and grow “confused.” While Apple is correct that non-public

                                  26   financial information is frequently subject to sealing, courts do so not because the information

                                  27   may confuse investors, but because it can create competitive harm. See Apple Inc. v. Samsung

                                  28   Elecs. Co., Ltd., 727 F.3d 1214, 1225-26 (Fed. Cir. 2013).
                                         Case 4:20-cv-05640-YGR Document 548 Filed 04/30/21 Page 2 of 3




                                   1          The question of whether, and if so, to what extent, supra-competitive profits exists in a

                                   2   relevant market is evidence of market power. See Bailey v. Allgas, Inc., 284 F.3d 1237, 1252

                                   3   (11th Cir. 2002). Such information is highly probative in an antitrust case. The Court knows no

                                   4   case where an expert’s profitability analysis has been sealed where the expert’s opinion reflects

                                   5   their own independent analysis.1 While the underlying information is sealable, the conclusion is

                                   6   not.

                                   7          To the extent that Apple disagrees with the analysis, it will have ample opportunity to

                                   8   cross-examine Mr. Barnes and explain why the analysis is wrong. As is set forth herein, to the

                                   9   extent that properly sealed financial information is necessary to cross-examine an expert, the Court

                                  10   will consider sealing the courtroom for those short periods of time. The Court will discuss other

                                  11   alternatives which may exist to address this issue. The request for a blanket sealing as to Mr.

                                  12   Barnes’ testimony is therefore DENIED.
Northern District of California
 United States District Court




                                  13          With respect to the written direct testimony of Mr. Barnes, the Court rules as follows on

                                  14   Apple’s sealing request:

                                  15

                                  16                   PARAGRAPH(S)                                              RULING
                                                             2, 4                                                DENIED
                                  17
                                                               5                                                GRANTED
                                  18                   Figure on Page 3                                         GRANTED
                                                             6-7                                                 DENIED
                                  19                           8                             GRANTED IN PART AND DENIED IN PART: The
                                                                                              last sentence is sealed; the earlier sentences
                                  20                                                                      shall be unredacted.
                                  21                   Figure on Page 5                                         GRANTED
                                                               9                             GRANTED IN PART AND DENIED IN PART: The
                                  22                                                         second sentence is sealed; the other sentences
                                                                                                          shall be unredacted.
                                  23                           10                            GRANTED IN PART AND DENIED IN PART: The
                                                                                               sentences following the first sentence are
                                  24

                                  25
                                              1
                                  26             Apple’s cited cases are inapposite. In the closest case, a party sought to seal a proprietary
                                       drug study that showed a potential link between the drug and pancreatic cancer. In re Incretin-
                                  27   Based Therapies Prod. Liab. Litig., No. 13-MD-2452, 2021 WL 873290, at *3 (S.D. Cal. Mar. 9,
                                       2021). The study was preliminary, and, notably, the court had already considered and rejected it
                                  28   as insufficient to show a causal link. Id.

                                                                                         2
                                         Case 4:20-cv-05640-YGR Document 548 Filed 04/30/21 Page 3 of 3




                                                                                       sealed. The first sentence shall be unredacted.
                                   1
                                                               11                      GRANTED IN PART AND DENIED IN PART: The
                                   2                                                     last sentence is sealed; the other sentences
                                                                                                      shall be unredacted.
                                   3                           12                      GRANTED IN PART AND DENIED IN PART: The
                                                                                       entirety of this paragraph is sealed except for
                                   4                                                    the first, second, and fifth sentences, which
                                                                                                      shall be unredacted.
                                   5
                                                      Figure on Page 7                 GRANTED IN PART AND DENIED IN PART: The
                                   6                                                    figure is sealed; the redaction in the caption
                                                                                                      shall be unredacted.
                                   7                         13                                             DENIED
                                                     Figure on Page 8                                      GRANTED
                                   8
                                                14-15 (including Footnote 1)                                DENIED
                                   9              16 and Figure on Page 9                                  GRANTED
                                                             17                                             DENIED
                                  10                         18                        GRANTED IN PART AND DENIED IN PART: The
                                                                                        third sentence is sealed; the other sentences
                                  11                                                                  shall be unredacted.
                                  12                 Figure on Page 10                                     GRANTED
Northern District of California




                                                             19                        GRANTED IN PART AND DENIED IN PART: The
 United States District Court




                                  13                                                     last sentence is sealed; the other sentences
                                                                                                      shall be unredacted.
                                  14                 Figure on Page 11                                     GRANTED
                                                         20-21, 25                                         GRANTED
                                  15
                                                             27                        GRANTED IN PART AND DENIED IN PART: The
                                  16                                                    first redacted sentence is sealed; the second
                                                                                                redaction shall be unredacted.
                                  17

                                  18          This Order terminates Docket Number 515.
                                  19          IT IS SO ORDERED.
                                  20

                                  21   Dated: April 30, 2021
                                                                                            YVONNE GONZALEZ ROGERS
                                  22                                                       UNITED STATES DISTRICT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   3
